Citation Nr: 1102326	
Decision Date: 01/20/11    Archive Date: 01/26/11

DOCKET NO.  09-04 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for a chronic headache 
disability, asserted to be secondary to a service-connected 
disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Theresa M. Catino, Senior Counsel






INTRODUCTION

The Veteran served on active duty for training with the United 
States Marines Corps from June 2001 to August 2001 and from May 
2002 to July 2002.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2008 rating action of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  
[Due to a change in the location of the Veteran's residence, the 
jurisdiction of his appeal remains with the RO in Indianapolis, 
Indiana.]  

As will be addressed in further detail in the following decision, 
the Board finds that the evidence of record supports a grant of 
the Veteran's claim for service connection for tinnitus.  The 
issue of entitlement to service connection for a chronic headache 
disability, asserted to be secondary to the now service-connected 
tinnitus, is addressed in the REMAND portion of the decision 
below and is being REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


FINDING OF FACT

Resolving reasonable doubt in favor of the Veteran, his tinnitus 
is related to noise exposure during active duty for training.  


CONCLUSION OF LAW

Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, & 5126 (West 2002 & Supp. 2009)).  The 
VCAA imposes obligations on VA in terms of its duty to notify and 
to assist claimants.  

The Board has considered the legislation regarding VA's duty to 
notify and to assist claimants but finds that, given the 
favorable action taken herein with regard to the issue of 
entitlement to service connection for tinnitus, no further 
discussion of the VCAA is required with respect to this claim.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 
16-92, 57 Fed. Reg. 49,747 (1992).  

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was incurred 
in the line of duty in the active military service or, if pre-
existing such service, was aggravated during service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  That an injury or 
disease occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease. If there is no 
showing of a resulting chronic condition during service, then a 
showing of continuity of symptomatology after service is required 
to support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service. 
38 C.F.R. § 3.303(d).

Active military, naval, and air service includes active duty, any 
period of active duty for training during which the individual 
concerned was disabled or died from a disease or injury incurred 
or aggravated in line of duty, and any period of inactive duty 
training during which the individual concerned was disabled or 
died from an injury incurred or aggravated in line of duty (or 
from an acute myocardial infarction, a cardiac arrest, or a 
cerebrovascular accident which occurred during such training). 38 
C.F.R. § 3.6(a). Active duty means full-time duty in the Armed 
Forces, other than active duty for training. 38 C.F.R. § 
3.6(b)(1).  

Generally, in order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  Gutierrez 
v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 
Vet. App. 247, 253 (1999)).  

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give 
"due consideration" to "all pertinent medical and lay evidence" 
in evaluating a claim to disability benefits.  Medical evidence 
of a current disability and nexus is not always required to 
establish service connection.  See Davidson v. Shinseki, 581 F.3d 
1313, 1316 (Fed. Cir. 2009).  Lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer medical diagnoses, statements, or opinions.  Competent 
medical evidence may also mean statements conveying sound medical 
principles found in medical treatises.  It would also include 
statements contained in authoritative writings such as medical 
and scientific articles and research reports or analyses.  38 
C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence 
not requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or circumstances 
and conveys matters that can be observed and described by a lay 
person.  38 C.F.R. § 3.159(a)(2).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence that it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).  Competency of evidence differs from weight and 
credibility.  The former is a legal concept determining whether 
testimony may be heard and considered by the trier of fact, while 
the latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may 
affect the credibility of testimony, it does not affect 
competency to testify.").

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence that it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the claimant.  Equal weight is not 
accorded to each piece of evidence contained in the record; every 
item of evidence does not have the same probative value.  
Nevertheless, when, after considering all the evidence, a 
reasonable doubt arises regarding a determinative issue, the 
benefit of the doubt shall be given to the claimant.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.

Here, the Veteran contends that he has tinnitus (ringing in his 
ears) that is related to exposure to noise in service as a result 
of rifle training without hearing protection.  In support of 
these contentions, the Veteran has submitted lay statements dated 
in July 2007 and August 2007, in which fellow servicemen attested 
that they witnessed the Veteran's firing of M16 rifles without 
ear plugs during firing drills.  

In this regard, the Board acknowledges that the Veteran's DD 214 
indicates that his military occupational specialty (MOS) was that 
of a small computer system specialist.  While the noise exposure 
described by the Veteran is not consistent with this military 
occupational specialty, his reports of in-service acoustic trauma 
are consistent with his basic training duties (to include his 
firing of M16 rifles).  Indeed, a report of an in-service 
audiogram completed in June 2001 noted the Veteran's "routine . 
. . noise exposure."  Accordingly, and based on this evidentiary 
posture, the Board concedes the Veteran's exposure to noise 
during his active duty for training.  

The Board also acknowledges that the Veteran's service treatment 
records do not reflect complaints of, treatment for, or findings 
of tinnitus.  Nevertheless, the Veteran has admitted that he 
never sought treatment in service for tinnitus-related symptoms.  
Consequently, in order for service connection to be established, 
the evidence must show either a continuity of symptomatology or 
that a nexus relationship exists between the Veteran's current 
tinnitus and his conceded military noise exposure.

With regard to a continuity of symptomatology, the Board notes 
that the first documentation of tinnitus in the post-service 
treatment records is dated in February 2008.  In any event, and 
throughout the current appeal, the Veteran has reported that the 
ringing sensations in his ears began during boot camp (when he 
participated in rifle firing drills without hearing protection) 
and that these ringing sensations have continued to the present 
day (with varying intensity).  

Indeed, in the July 2007 and August 2007 lay statements, fellow 
servicemen who witnessed the Veteran firing M16 rifles without 
ear protection during basic training attested that, after such 
sessions, he complained of ringing sensations in his ears.  In 
addition, these fellow servicemen have asserted that the Veteran 
has complained of ringing sensations in his ears since service.  

Significantly, the Veteran and his fellow servicemen are 
competent to discuss the circumstances surrounding his firing of 
M16 rifles, the onset of the ringing sensations in the Veteran's 
ears, and the continuity of the Veteran's pertinent symptoms 
since service.  These lay statements are credible.  In this 
regard, the Board notes that tinnitus is subjective and the kind 
of condition to which lay testimony is competent.  See Charles v. 
Principi, 16 Vet. App. 370, 374 (2002) (finding Veteran competent 
to testify to symptomatology capable of lay observation); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay 
evidence requires facts perceived through the use of the five 
senses).  

After carefully reviewing the evidence of record and resolving 
all reasonable doubt in the Veteran's favor, the Board finds that 
his current tinnitus cannot be reasonably disassociated from his 
conceded in-service exposure to loud noises.  Significantly, the 
Veteran and his fellow servicemen are competent to discuss the 
circumstances surrounding the Veteran's firing of M16 rifles 
during basic training, the onset of the Veteran's tinnitus, and 
the continuity of relevant symptomatology since service.  Such 
statements are credible, and indeed service treatment records 
reflect the Veteran's "routine . . . noise exposure."  Further, 
there are no negative medical nexus opinions of record.  

Thus, the Board finds that the Veteran has tinnitus that was 
incurred during his active duty for training as a result of 
exposure to loud noises (to include from the firing of M16 rifles 
without ear protection).  Service connection for tinnitus is, 
therefore, warranted. 38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. 
§§ 3.102, 3.303.  


ORDER

Entitlement to service connection for tinnitus is granted.  


REMAND

Throughout the current appeal, the Veteran has contended that his 
tinnitus causes headaches of varying intensity.  A complete and 
thorough review of the claims folder indicates that the Veteran 
has not been accorded a VA examination pertaining to his headache 
claim.  In light of this fact, as well as the Board's grant of 
service connection for tinnitus (as set forth herein), the Board 
believes that a remand of the Veteran's headache claim is 
necessary.  Specifically, on remand, the Veteran should be 
accorded an appropriate VA examination to determine the nature, 
extent, and etiology of any chronic headache disorder that he may 
have.  See 38 U.S.C.A. §§ 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2009).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of records of any 
headache treatment that the Veteran may 
have received at the VA Medical Center in 
Indianapolis, Indiana since October 2008.  
All efforts to obtain these documents 
should be annotated in the Veteran's claims 
folder.  All such available documents 
should be associated with the Veteran's 
claims file.  If the agency of original 
jurisdiction (AOJ) is unable to obtain 
these records, the Veteran must be notified 
of this fact, and a copy of such 
notification should be associated with his 
claims file.  

2.  Thereafter, schedule the Veteran for an 
appropriate VA examination to determine the 
nature, extent, and etiology of any chronic 
headache disability that he may have.  The 
claims folder must be made available to and 
be reviewed by the examiner in conjunction 
with the examination.  All indicated 
studies or testing should be conducted.  
All pertinent pathology should be noted in 
the examination report.  

If a chronic headache disorder is diagnosed 
on examination, the examiner should express 
an opinion as to whether it is at least as 
likely as not, i.e., a 50 percent 
probability or greater, that such 
disability was caused or aggravated 
(permanently worsened beyond normal 
progression) by the Veteran's now 
service-connected tinnitus.  [If the 
Veteran is found to have a chronic headache 
disability that is aggravated by his now 
service-connected tinnitus, the examiner 
should quantify the approximate degree of 
aggravation.]  

Complete rationale should be given for all 
opinions expressed.  

3.  Following completion of the above, 
re-adjudicate the issue of entitlement to 
service connection for a chronic headache 
disorder, asserted to be secondary to the 
service-connected tinnitus.  If the 
decision remains adverse to the Veteran, he 
and his representative should be provided 
with a supplemental statement of the case.  
An appropriate period of time should be 
allowed for response.  

No action is required of the Veteran until he is notified by the 
RO; however, the Veteran is advised that failure to report for 
any scheduled examination may result in the denial of his claim.  
38 C.F.R. § 3.655 (2009).  He has the right to submit additional 
evidence and argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).  



______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


